DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. 	Claim(s) 11-14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by LAUT MIKE et al. (United States Patent Publication #20190037829; hereinafter Laut).
Regarding claim 11, Laut teaches a method of monitoring an animal trap system comprises 
providing an animal trap system according to any of the above claims (abstract and teaches an animal trap system), 
setting the animal trap sensor to a pre-set acceleration threshold value (par.16 teaches a pre-set acceleration threshold value for the animal trap sensor), 
setting the signal unit's accelerometer to a pre-set acceleration threshold value (par.67 teaches a pre-set acceleration threshold value for the signal unit's accelerometer ), 
upon an acceleration reaching the pre-set threshold value of the animal trap sensor and/or (par.16 teaches an acceleration reaching a pre-set acceleration threshold value)
(par.67 teaches accelerometer sensor 35, within the signal unit 30, providing a move signal), transmitting the signal to an off-site receiver (par.16 teaches transmitting signal to an off-site receiver), and 
upon receiving the one or more move signals (par.67 teaches off-site receiver 34 receiving a move signal) from either the accelerometer in the animal trap sensor and/or the accelerometer in the signal unit (par.67 teaches animal trap sensor 20 generating a move signal), perform differential signal analysis to identify an outcome (par.66 teaches differential signal analysis using a test signal in order to get a more accurate capture event and to identify problems such as non-capture events, which are outcomes; according to applicant’s specification, differential signal analysis provides a more accurate capture event and identifies a non-capture event).

Regarding claim 12, Laut teaches the method of claim 11, wherein the differential signal analysis provides a non-capture event when a move signal is created by both the accelerometer in the animal trap sensor and the accelerometer in the signal unit within a 10 seconds of each other (par.67 teaches identifying a non-capture event, as a false positive, when a move signal is generated by both accelerometers within 10 seconds of each other).

Regarding claim 13, Laut teaches the method of claim 11, wherein the differential signal analysis provides a capture event when a move signal is provided by the accelerometer in the animal trap sensor only (par.66 teaches identifying a capture event using only animal trap sensor 20; par.67 teaches animal trap sensor 20 generating move signal).

Regarding claim 14, Laut teaches the method of claim 11, wherein the outcome of the differential signal analysis is shown to a user (par.67 teaches alerting the user that the trap is not in good condition; the user can also be alerted based on the outcome of the test mode operation (differential signal analysis) in par.66; an alert can be understood as one way of showing something to a user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over LAUT MIKE et al. (United States Patent Publication #20190037829; hereinafter Laut) in view of Lawson, Iain (United States Patent Publication #20040177791; hereinafter Lawson).

Regarding claim 1, Laut teaches an animal trap system (abstract teaches an animal trap system) comprising 
an animal trap sensor affixed to or in communication with the animal trap (fig.3 and par.64 teach animal trap sensor 20 connected to signal unit 30 of the animal trap ), wherein the animal trap sensor is an accelerometer sensor (Par.28 teach animal trap sensor accelerometer), and 
a signal unit in proximity to and in communication with the animal trap sensor (fig.3 and par.64 teach animal trap sensor 20 connected to signal unit 30 of the animal trap ), wherein the signal unit contains an accelerometer sensor(Par. 67 teach signal unit having accelerometer).

Lawson does teach an animal trap that includes a glue board (par.33 discloses an animal trap; par.45 discloses a glue board).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laut to include the teachings of Lawson; which would provide improved monitoring means for monitoring load infestation as disclosed by Lawson (par.17).

Regarding Claim 2, Laut in view of Lawson teaches the animal trap system of claim 1, wherein the animal trap sensor (Laut fig.3 and par.64 teach animal trap sensor 20) is affixed to the glue board (Lawson par.45 teaches attaching necessary trap element to the glue board. Attaching is equivalent to affixing) and connects to the signal unit via a wired connection (Laut Par.87 teaches using a wired connection between animal sensor and signal unit) such that the animal trap sensor and the accelerometer sensor located in the signal unit produce independent signal responses (Laut par.87 and fig.3 teach producing independent signal 32).

Regarding claim 3, Laut in view of Lawson teaches the animal trap system of claim 1, wherein either or both of the accelerometer sensors measure acceleration in one or more axes (Laut Par.16 teaches sensor accelerometer having multiple axes) of the sensor such that, when the acceleration exceeds a pre-set acceleration threshold value (Laut par.16 teaches a pre-set acceleration threshold value), the sensor is adapted to provide a move signal (Laut par.67 teaches sensor 20 providing a move signal), causing the signal unit to transmit a signal to an off-site receiver (Laut par.16 teaches transmitting signal to an off-site receiver).

Laut in view of Lawson teaches the animal trap system of claim 1, wherein either or both accelerometer sensors are two- or three-axis accelerometer (Laut Fig.3 and par. 67 teach 2 to 3 axis sensor).

Regarding claim 5, Laut in view of Lawson teaches the animal trap system of claim 2, wherein the independent signal responses from either accelerometer sensor allows differential signal analysis (Laut par.66 teaches differential signal analysis using a test signal in order to get a more accurate capture event and to identify problems such as non-capture events; according to applicant’s specification, differential signal analysis is used to provides a more accurate capture event and identifies a non-capture event).

Regarding claim 6, Laut in view of Lawson teaches the animal trap system of claim 5, wherein the differential signal analysis may be used to indicate parameters, such as, capture signals, move signals, false positives, and/or the type of animal captured (Laut Par.16 teach move signal; Laut Par. 67 teach move and capture signal; Laut Par.63 teach false positive).

Regarding claim 7, Laut in view of Lawson teaches the animal trap system of claim 1, wherein the animal trap system further comprises a processing unit (Par.76 teach signal processor within the signal unit 30; the signal processor is viewed as its own unit containing its own parts) configured to receive the independent signal responses from either accelerometer sensor via the off-site receiver and wherein the processing unit is further configured to perform a differential signal analysis (par.66 teaches differential signal analysis using a test signal in order to get a more accurate capture event and to identify problems such as non-capture events; according to applicant’s specification, differential signal analysis provides a more accurate capture event and identifies a non-capture event).

Regarding claim 8, Laut in view of Lawson teaches the animal trap system of claim 7, wherein the animal trap system further comprises an output unit (Laut Par.75 teaches off-site receiver 34 reporting events, reporting is a form of output).

Regarding claim 9, Laut in view of Lawson teaches the animal trap system of claim 8, wherein the processing unit is configured to perform a differential signal analysis (Laut par.66 teaches differential signal analysis using a test signal in order to get a more accurate capture event and to identify problems such as false positives; according to applicant’s specification, differential signal analysis provides a more accurate capture event and identifies a non-capture event) to identify a non-capture event when a move signal is created by both the accelerometer in the animal trap sensor and the accelerometer in the signal unit within a 10 seconds of each other (Laut par.67 teaches identifying a non-capture event when a move signal is generated by both accelerometers within 10 seconds of each other) and wherein the output unit is configured to output the non-capture event (Laut par.67 teaches off-site receiver 34 not counting false positives as real captures due to the sensors not being triggered due to jostling from animals, thus leading to no capture data being recorded; non-real captures is equivalent to non-capture; Laut par.75 teach off-site receiver 34 reporting events, reporting and outputting are equivalent this making the off-site receiver an output unit).

Regarding claim 10, Laut in view of Lawson teaches the animal trap system of claim 8, wherein the processing unit is configured to perform a differential signal analysis (Laut par.66 teaches differential signal analysis using a test signal in order to get a more accurate capture event and to identify problems such as non-capture events; according to applicant’s specification, differential signal analysis provides a more accurate capture event and identifies a non-capture event) to identify a capture event when a move signal is created by the accelerometer in the animal trap sensor only (Laut par.66 teaches identifying a capture event using only animal trap sensor 20; Laut par.67 teaches animal trap sensor 20 generating move signal) and wherein the output unit is configured to output the capture event (Laut par.71 teaches off-site receiver reporting capture event; Laut par.75 teach off-site receiver 34 reporting events; reporting and outputting are equivalent this making the off-site receiver an output unit).

                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication US 20090223112 A1 Deibert; Ronald Henry teaches a vermin electrocution trap method and apparatus. The trap comprises a sensor and control means for electrocution.
United States Patent Publication US 20100024278 A1 Simchoni-Barak; Miri et al. teaches method and devices for attracting and trapping insects. The devices include sensors and glue boards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858